[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 219 
On September 6, 1922, plaintiff, being then the owner of certain sheep, entered into an agreement with the defendants Adams and Beech, which is embodied in two written instruments designated in the record as exhibits "A" and "B." By exhibit "A," plaintiff agreed to sell and deliver to said defendants, on or before September 25, 1922, 5,500 ewes for the sum of five cents per pound, $2,500 to be paid in cash, the balance of the purchase price to be paid upon delivery of said ewes. By exhibit "B," said defendants agreed to sell and deliver to plaintiff on or before February 15, 1923, the same ewes at seven cents per pound. The repurchase price was to be paid by plaintiff paying $2 per head upon the execution of the agreement, receipt whereof was therein acknowledged, and the balance upon the delivery of the ewes. Exhibit "B" provided, *Page 222 
among other things, that Adams and Beech should deliver said ewes to plaintiff on February 15, 1923, f. o. b. cars at Twin Falls, and that strictly fat ewes were to be received on the contract after 90 days from its date, as fast as strictly fat; that said ewes should contain no cripples; that they should at the time of delivery be strictly fat, free from disease, and pass state and federal inspection, and should be free from liens and encumbrances.
By mutual agreement, the number of sheep to be covered by these contracts was increased to 13,002 head, and pursuant to the terms of exhibit "A," all were delivered to Adams and Beech within a few days after the execution of the contracts.
In order to perform their part of the agreement, said defendants arranged to borrow both the purchase price of the sheep and the necessary funds for feeding them during the period of the agreement from the Western Bond  Mortgage Company. The evidence tends to show that this was made known to the plaintiff during the negotiations leading up to the execution of the contracts. Out of the funds so borrowed Adams and Beech paid to plaintiff the purchase price provided in exhibit "A," less $2 per head, which was withheld by Adams and Beech, and acknowledged by them in exhibit "B," as an advance payment on the repurchase price to be paid by plaintiff, this method of handling the advance payment to be made by plaintiff being agreed upon between the parties. The portion of the purchase price paid plaintiff was paid by means of drafts drawn by Adams and Beech on the Western Bond  Mortgage Company to the order of plaintiff, upon the back of each of which was a bill of sale from plaintiff to Adams and Beech of the sheep for which the drafts were respectively given in payment, together with an assignment from Adams and Beech to the mortgage company of all their right, title and interest in the property. The drafts bearing upon their reverse such bills of sale and assignments, were then delivered to plaintiff, and by him indorsed, and deposited in a bank, and the proceeds received by him. Soon after Adams and Beech *Page 223 
received the sheep, they executed to the Western Bond 
Mortgage Company a chattel mortgage upon all of said sheep, securing the payment of the purchase price advanced by it, advances to be made by it for feeding the sheep, and an additional indebtedness previously owing it by Adams and Beech. The mortgage was duly recorded in the proper counties.
After the expiration of 90 days from the date of execution of the contracts, there were various conferences and negotiations between plaintiff and Adams and Beech relative to the delivery to plaintiff of such sheep as were then fat, culminating about December 23, 1922, in Adams and Beech cutting out and weighing some 3,200 sheep then in the feed yards at Twin Falls, which they claimed were strictly fat and in a deliverable condition, and they thereupon notified plaintiff that such sheep were ready for delivery. Plaintiff appeared on December 26th, and inspected the sheep, and protested to Adams and Beech that not all of the sheep so cut out and weighed by them were strictly fat, and demanded the right to cut and weigh them again. Adams and Beech refused to allow him to do this. Upon his refusal to accept them as cut and weighed by Adams and Beech, they shipped some 2,200 of them to market, and turned the proceeds over to the Western Bond  Mortgage Company.
Plaintiff thereupon brought this action against Adams and Beech for injunction against further loading of the sheep, and praying specific performance of his claimed right to cut and weigh the sheep.
Various proceedings were had in the action, including the appointment of a receiver for the remainder of the sheep, his taking possession thereof from the Western Bond  Mortgage Company, which had in the meantime received the same by surrender from Adams and Beech under the terms of the mortgage, the discharge of said receiver and redelivery of said sheep to the Western Bond  Mortgage Company upon its furnishing a bond for $50,000, and the bringing of said company into the suit as a defendant. The mortgage company sold the sheep and received the *Page 224 
proceeds. The case was finally tried upon plaintiff's complaint against Adams and Beech, alleging breach of contract for the delivery of the sheep, and praying damages therefor, and a so-called cross-complaint by plaintiff against the Western Bond Mortgage Company alleging conversion of the sheep and praying the same damages against it for the conversion as were prayed against Adams and Beech for breach of contract. The damages alleged included alleged excess in the value of the sheep over the sum plaintiff was to pay for them, prospective profits plaintiff claimed he could have made had the contract been performed, and some freight rebates which it is alleged he would have received under a "feed in transit" rule of the railroad company, if he himself had been permitted to ship out the sheep. The jury found for the plaintiff in the sum of $26,004, and all defendants appeal, both from the judgment and from an order denying a motion for a new trial.
Many errors are alleged, the consideration of a few of which will dispose of the case.
As to the mortgage company, the principal question is as to the propriety of an instruction whereby the jury were informed that the title of Adams and Beech was a qualified title, burdened with a trust in favor of the plaintiff, and that if the mortgage company obtained bills of sale or mortgages with knowledge of the contractual relations of the parties, under exhibits "A" and "B," it took them subject to plaintiff's contractual rights and his title and trust estate, and was liable to plaintiff for losses sustained by him in its taking possession of the sheep and selling them. In support of this instruction, plaintiff, as respondent here, contends that under the circumstances of the case, he had "a sort of trust estate or equitable interest" in the sheep, or some sort of an equitable lien upon them, which the mortgage company was bound to respect. He does not contend that legal title to the sheep was not in Adams and Beech at all times after the delivery and acceptance by them, nor could such claim be made. The property in the sheep passed to Adams and Beech at the latest upon their delivery *Page 225 
to them by the plaintiff; under the contract, exhibit "B," legal title never passed back to plaintiff. Section 19 of the Uniform Sales Act (C. S., sec. 5691) provides that, unless a different intention appears, if a seller is bound to do something to the goods to put them into a deliverable state, the property does not pass until such thing be done, or if the contract requires the seller to deliver goods to the buyer, it does not pass until the goods have been delivered. Both these provisions preclude the passing of title in this case, even if the sheep which were the subject of this contract can be considered as ascertained, and hence not within the provisions of C. S., sec. 5689, though plaintiff was required to accept only such sheep as were strictly fat and otherwise complied with the contract. Nor as vendor under exhibit "A," with the purchase price not fully paid him, did the plaintiff retain any lien on the sheep after delivery to Adams and Beech (C. S., sec. 5728); nor as vendee under exhibit "B," with the purchase price paid in part, did he have an equitable lien on them (1 Jones on Liens, 3d ed., secs. 40, 68).
The only theory upon which respondent cites any authorities in support of his contention is the rule applied in cases of executory contracts of sale of real estate, that a vendor of real estate holds the title in trust for the vendee. (Perry on Trusts, 6th ed., sec. 231.) This rule is not in general applied to sales of personal property, but is merely a right recognized under contracts of sale of real estate by reason of the peculiar nature of real property whereby equity has come to recognize a right to the specific performance of such contract. Where a contract is susceptible of specific performance in equity, the vendee has an equitable interest in the property to be conveyed, and it is considered that the vendor's title is burdened with a trust in favor of the vendee. The same doctrine is applicable in sales of personal property where goods are of a peculiar nature and value to the vendee of the property, so that pecuniary damages at law are inadequate. In such cases, it is considered that the purchaser, having a right to the very thing itself, *Page 226 
has an equitable interest in it. But in the sale of ordinary chattels, which have a market value, the legal remedy of damages is adequate, and there is no necessity for equitable interference, and for such specific performance. (Pomeroy on Specific Performance, 3d ed., sec. 47; Brady v. Yost, 6 Idaho 273,55 P. 542.) In such case, where no lien is expressly granted to the vendee by the contract, the vendee has no equitable interest in the thing itself.
Plaintiff seeks to bring himself within a familiar exception to the general rule against the specific performance of a contract for the sale of chattels by alleging and testifying that at the time when defendants refused to deliver the sheep there was not available a like number and kind of sheep which plaintiff might have bought. A contract for the sale and delivery of chattels which are essential in specie to the plaintiff, and which defendant can supply, while no one else can, can be specifically enforced. (Pomeroy on Specific Performance, 3d ed., sec. 15.) But in the present case, the only sheep which plaintiff was to receive were strictly fat sheep, ready for market, and intended by him to be immediately resold. They were in nowise indispensable to him, since he sought only to resell them and reap a profit, the amount of which was alleged and determinable. In his complaint, he alleges the actual value of the sheep to be $90,000. Even when a chattel is special and unique, if its pecuniary value can be readily ascertained, so that the remedy of damages is adequate, specific performance will not be granted. So, where the plaintiff has contracted to sell the article to a third person (Southern Iron Co. v. Vaughan, 201 Ala. 356, 78 So. 212, L.R.A. 1918E, 594), or alleges the actual value of the article thus putting an exact estimate upon the amount of damage he will suffer by breach of the contract (Marthinson v. King, 150 Fed. 48; Ryan v. McClane, 91 Md. 175, 80 Am. St. 438, 46 Atl. 340, 344, 50 L.R.A. 501), specific performance will not be awarded. (Pomeroy on Specific Performance, 3d ed., sec. 12.) We think, therefore, that under the allegations in this case, damages at law are shown to be adequate. This *Page 227 
situation does not appear in Ridesbaugh v. Thayer, 10 Idaho 662,80 P. 229, relied on by plaintiff, where specific performance was decreed, the subject matter of the contract of sale being a large quantity of cordwood, which had been produced by defendant's intestate under a contract with the plaintiff and with funds furnished by plaintiff under the contract. Plaintiff also alleges, but does not prove, insolvency of Adams and Beech; but even if proved, this standing alone, does not warrant equitable interference, as is pointed out in Ridenbaughv. Thayer, supra.
The mortgage company certainly cannot be held for conversion, since plaintiff had neither the title nor right of possession (Portland Seed Co. v. Clark, 35 Idaho 44, 204 P. 146); nor can we discover any theory whereby, because of a lien or other equitable interest in the property, plaintiff can maintain an action on the case against the mortgage company, since no equitable interest existed. The instruction was erroneous; and the complaint in fact failed to state a cause of action against the mortgage company, which is one of the contentions made by it, in its motion for new trial.
Appellants Adams and Beech contend that the verdict is unsupported by the evidence in that there is no proof that plaintiff was able, ready and willing to pay the purchase price, and that there is no evidence to support the allegations of damage.
There was evidence as to plaintiff's ability to perform, and the question was one for the jury (McCormick v. Tappendorf,51 Wn. 312, 99 P. 2), under proper instructions. No instruction appears to have been given upon the subject.
The only evidence introduced as to damages was as to prospective profits which plaintiff expected to make by taking the sheep as they became deliverable under the contract, shipping them to feed yards near Chicago, shearing them and selling the wool, feeding the sheep a few days until they were in good condition and could be placed *Page 228 
upon a favorable market; and that, if so handled, the price he would have received for them would be more than the sum he would have had to pay Adams and Beech for them. Of course, the normal measure of damages for breach by the vendor of a contract of sale, where the title has not passed, is as provided by C. S., sec. 5739, being the difference between the contract price and the market or current price of the property at the time when it ought to have been delivered, as to which no evidence was introduced in this case. Consequential damages, consisting of lost or prospective profits, if those here claimed would have been in any event recoverable as such, must grow out of circumstances made known to the vendor at the time of entering into the contract. Plaintiff sought to bring himself within this rule by alleging and testifying that he had made known to Adams and Beech in November his intention as to the manner in which he proposed to handle the sheep; but such special circumstances must be within the contemplation of the parties at the time of making the contract, and a later disclosure thereof is insufficient to warrant recovery of such profits as damages. (3 Williston on Contracts, 2421; 17 C. J. 748; 1 Uniform Laws Ann. 247; Brownsville v. Tumlinson
(Tex.Civ.App.), 179 S.W. 1107; American National Bank v. Barley,219 Mich. 482, 189 N.W. 22; Pope v. Ferguson, 82 N.J.L. 566,83 Atl. 353.) The evidence as to damages, relating wholly, as it does, to such consequential damages, which under the facts proven were not recoverable, is insufficient to support the verdict against Adams and Beech.
We recommend that the judgment be reversed and the cause remanded for new trial as to defendants Adams and Beech, in accordance herewith, and that costs be awarded to appellants.
Varian and McNaughton, CC., concur.
The foregoing is approved as the opinion of the court. The judgment is reversed as to all of the defendants, and *Page 229 
the cause remanded for new trial as to defendants Adams and Beech. Costs awarded to appellants.
  Budge, Taylor and T. Bailey Lee, JJ., concur. Givens, J., dissents.
Petition for rehearing denied.